Spring, J. (dissenting):
Mr. Pierce, the decedent,-when he made each deposit in the savings bank to his .credit as trustee for' the child named in the certificate doubtless intended that at . some time the money would belong to the person designated.. He did not, however, irrevocably park with, his title to the money, and Ms conduct with reference t,o the. *469deposit indicates that he proposed to retain not alone the control and dominion over each of these deposits, but the right at any time to revoke the apparent- trusteeship and use the money as he desired. He was anxious to aid his children, yet, with his thrift and caution, he retained the real ownership of the property in order that lie might be prepared for any stress of circumstances calling for its use. The trust, if any, was tentative only.
He kept the possession of the certificates. To be sure they were in the deposit box to which his sons had access. The box was a general depository for the valuables of the family apparently, and there is no pretense that any of the children exercised any dominion over these certificates. One of them occasionally adjusted the interest, but even this clerical work was performed at the explicit direction of the father.
It is claimed that these deposits were intended to become effective as each child arrived at maturity.' Whatever may have been his intention, there was no delivery over of any certificate of deposit as each child reached the alleged culminating period. The father kept close supervision and dominion over the same as before, although the youngest of his children was twenty-four years of age when the old gentleman died. One of the sons testified to declarations of his father that these deposits would belong to the children as each became twenty-one years of age. Again, when the daughter several years after her majority and upon her marriage, asked her father for the money deposited for her benefit, he said it was hers but he would retain it. The significant fact is he kept the money until, his death. He had accumulated this property and evidently proposed to keep it until his death, and I am convinced that he did 'not expect these gifts, if such they were, would become effective-in any event until he died.
The witness testifying to the declarations of his father was interested, in that while lie was confined to statements of his father pertaining to. the other two children, the deposits were alike in form and treated alike, so the evidence must inevitably inure to the benefit of the witness. Testimony of this character against the decedent must be scrutinized carefully. In the present case it is not supported by the acts of the father with regard to these deposits and, after all, they are the best exponent of his intention. It is also to *470be noted that neither the widow of the intestate, the elder son nor the daughter gave any testimony of like declarations made by the father.
There wére no specific findings by the surrogate, but his decree directing the imposition of the tax and the' order confirming the same upon appeal in effect settle the questions of fact adversely to the appellants.
The decree and order of the surrogate should be affirmed, with costs.
McLennan, P. J., concurred.
Order reversed, with costs and disbursements, and the order and decree of the surrogate modified by deducting from the amount of the taxable estate the1 trust funds in question and reducing the tax accordingly.